Citation Nr: 1026345	
Decision Date: 07/15/10    Archive Date: 07/28/10

DOCKET NO.  06-05 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a compensable rating for bilateral hearing 
loss.  

2.  Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for degenerative 
joint disease (DJD) with lumbar myositis (lumbar spine disorder).

3.  Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for posttraumatic 
stress disorder (PTSD). 

4.  Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for a chronic 
acquired psychiatric disorder to include depression.

5.  Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for hypertension.  

6.  Entitlement to a total rating based on individual 
unemployability due to service connected disabilities (TDIU).  


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran had active service from July 1968 to May 1970.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth 
of Puerto Rico.  After a May 2005 Board decision denied service 
connection for degenerative joint disease with lumbar myositis, 
PTSD, and a depressive disorder, the Veteran sought to reopen the 
claims.  The request to reopen the claim for service connection 
for PTSD was denied in a November 2005 rating decision; reopening 
for the claims for service connection for depression and for 
degenerative joint disease with lumbar myositis (lumbar spine 
disorder) was denied in November 2006.  The November 2006 rating 
decision also denied an increased (compensable) evaluation for 
hearing loss.  In August 2007, the claim for TDIU was denied.  By 
a rating decision issued in November 2007, the request to reopen 
a claim for service connection for hypertension was denied.  The 
Veteran perfected substantive appeal of each of these decisions 
by several different communications.  

The issues of whether new and material evidence has been received 
to reopen claims for entitlement to service connection for PTSD, 
depression, and hypertension, and the claim for TDIU, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.

FINDINGS OF FACT

1.  In May 2005, the Board denied service connection for a lumbar 
spine disorder.  

2.  Since the May 2005 decision denying service connection for a 
lumbar spine disorder, the additional evidence, not previously 
considered, is cumulative and does not raise a reasonable 
possibility of substantiating the claim.

3.  The service-connected bilateral hearing loss currently is 
shown to be productive of Level I hearing acuity in each ear.


CONCLUSIONS OF LAW

1.  The additional evidence received since the May 2005 Board 
decision is not new and material; thus, the requirements to 
reopen the Veteran's claim of entitlement to service connection 
for a lumbar spine disorder have not been met.  38 U.S.C.A. 
§§ 5108, 7104 (West 2002); 38 C.F.R. §§ 3.156 (2009).

2.  The criteria for the assignment of an increased, compensable 
evaluation for the service-connected bilateral hearing loss have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
Part 4, including §§ 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has 
duties to notify and assist claimants in substantiating claims 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will obtain; and (3) that 
the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court of 
Appeals for Veterans Claims (Court/CAVC) held that VA must both 
notify a claimant of the evidence and information necessary to 
reopen the claim and of the evidence and information necessary to 
establish entitlement to the underlying benefit being sought.  To 
satisfy this requirement, VA adjudicators are required to look at 
the bases of the denial in the prior decision and provide the 
claimant a notice letter describing what evidence would be 
necessary to substantiate those elements required to establish 
entitlement to benefits that were found insufficient in the 
previous denial.

VA's Office of General Counsel issued informal guidance 
interpreting Kent as requiring the notice to specifically 
identify the kind of evidence that would overcome the prior 
deficiency rather than simply stating the evidence must relate to 
the stated basis of the prior denial.  VA Gen. Couns. Mem., para. 
2, 3 (June 14, 2006).

These VCAA notice requirements apply to all five elements of a 
service-connection claim:  (1) Veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 
1311 (2007).  Further, this notice must include information that 
a downstream disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id. at 486.

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, 
for whatever reason it was not, or the notice provided was 
inadequate, this timing error can be effectively "cured" by 
providing any necessary VCAA notice and then going back and 
readjudicating the claim - such as in a statement of the case 
(SOC) or a supplemental SOC (SSOC), such that the intended 
purpose of the notice is not frustrated and the Veteran is given 
an opportunity to participate effectively in the adjudication of 
the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. 
Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States 
Supreme Court made clear that a reviewing court, in considering 
the rule of prejudicial error, is precluded from applying a 
mandatory presumption of prejudice rather than assessing whether, 
based on the facts of each case, the error was outcome 
determinative.  In Sanders, the Supreme Court rejected the lower 
Federal Circuit's framework (see Sanders v. Nicholson, 487 F. 3d 
881, 889 (Fed. Cir. 2007)) that all VA notice errors are 
presumptively prejudicial, in part, because it was 
"complex, rigid, and mandatory."  Id., at 1704.  The Supreme 
Court rejected the Federal Circuit's analysis because it imposed 
an unreasonable evidentiary burden on VA to rebut the presumption 
and because it required VA to demonstrate why the error was 
harmless, rather than requiring the appellant - as the pleading 
party, to show the error was harmful.  Id., at 1705-06.  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability.  VA is not required to 
advise the Veteran to submit evidence of the effect that such 
worsening or increase had on the claimant's employment and daily 
life, or to provide claimant-tailored notice of any applicable 
criteria for entitlement to a higher disability rating that would 
not be satisfied by demonstrating a noticeable worsening or 
increase in severity of the disability and the effect that 
worsening has on employment and daily life (such as a specific 
measurement or test result).  Vazquez-Flores v. Shinseki, 580 F. 
3d 1270 (Fed. Cir. 2009) (overruling Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).  If VA does not provide pre-adjudicative 
notice of any of element necessary to substantiate the claim, 
that the burden is on the claimant to show that prejudice 
resulted from a notice error, rather than on VA to rebut presumed 
prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696, 1706 (2009). 
In this particular case at hand, letters satisfying the notice 
requirements of 38 C.F.R. § 3.159(b)(1) were sent to the Veteran 
in July 2006, September 2008, and September 2009.  The July 2006 
letter complied with the Court's holding in Kent, supra, in that 
it includes discussion of the requirements for reopening this 
previously denied and unappealed claim, information concerning 
why this claim was previously denied, and the criteria for 
establishing underlying claim for entitlement to 
service connection.  

To fulfill Dingess requirements, in September 2008, the RO 
provided the Veteran with notice as to what type of information 
and evidence was needed to establish a disability rating and the 
possible effective date of the benefits.  The RO successfully 
completed the notice requirements with respect to the issue on 
appeal.

And as for the duty to assist the Veteran by obtaining all 
relevant evidence in support of his new and material claim, the 
VCAA left intact the requirement that he first present new and 
material evidence to reopen his claim under 38 U.S.C.A. § 5108 
before the Board may determine whether the duty to assist has 
been satisfied and proceed to evaluate the merits of the claim.  
See 38 U.S.C.A. § 5103A(f); see also Paralyzed Veterans of 
America, 345 F.3d 1334 (Fed. Cir. 2003).  VA is not obligated to 
schedule him for an examination for a medical nexus opinion 
unless and until he submits new and material evidence to reopen 
his claim.  38 C.F.R. § 3.159(c)(4)(iii).

And, otherwise, VA has obtained all medical and other records the 
Veteran and his representative have identified as relevant to the 
claims.  He underwent VA audiologic examination in August 2006 
and again in April 2009.  Accordingly, the Board finds that no 
further development is necessary to meet the requirements of the 
VCAA or Court.

Although the Board has an obligation to provide adequate reasons 
and bases supporting this decision, there is no requirement that 
the evidence submitted by the appellant or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate the 
claims and what the evidence in the claims file shows, or fails 
to show, with respect to the claims.  

For the above reasons, the Board finds that development of the 
record is sufficiently complete to permit a fair and just 
resolution of the appeal and there has been no prejudicial 
failure of notice or assistance to the Veteran.  

Reopening of a claim for service connection for a lumbar spine 
disorder

Service connection for a lumbar spine disorder was previously 
denied by RO in April 2002 and then by the Board in a May 2005 
decision.  The Board determined that there was no in-service 
evidence of a lumbar spine disorder; a chronic lumbar spine 
disorder was not diagnosed until many years after military 
service; and, there was no medical nexus between military service 
and the Veteran's lumbar spine disorder.

The Board decision is final.  38 U.S.C.A. § 7104.  However, the 
Veteran may reopen his claim by submitting new and material 
evidence.  38 U.S.C.A. § 5108.

In this case, in the November 2006 rating decision, the action 
appealed, the RO determined that new and material evidence had 
not been received to reopen the claim.  Regardless of the RO's 
actions, the Board must still determine whether new and material 
evidence has been submitted.  See Jackson v. Principi, 265 F.3d 
1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO 
denial); Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to 
comply with its own regulations by ignoring issue of whether any 
new and material evidence had been submitted to reopen the 
Veteran's previously and finally denied claims).  Therefore, the 
Board will determine whether the evidence received in conjunction 
with the application to reopen is new and material. 

New evidence means existing evidence not previously submitted to 
agency decision makers; and material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

Evidence of record at the time of the prior denial in May 2005 
included the service treatment records.  The service treatment 
records did not disclose complaints, findings, or diagnosis of a 
lumbar spine disorder.  Also of record were post-service clinical 
records that showed that the Veteran received medical care for 
his lumbar spine disorder between 1999 and 2003.  It was also 
noted that a private physician indicated that the Veteran's 
lumbar spine disorder resulted from an inservice injury.  This 
opinion was refuted, in that the physician failed to cite to any 
contemporaneous medical records or supply the rationale to 
support that conclusion.  It was also noted that there was 
passage of 27 years subsequent to service discharge before a 
chronic lumbar spine disorder was described or diagnosed. 

In May 2006, the Veteran filed an application to reopen his claim 
for service connection for a lumbar spine disorder.  The Veteran 
contended that records of VA treatment, including records of VA 
hospitalization and surgical treatment of a back disorder in 
April 2006, were new and material to reopen the claim.  In the 
November 2006 decision, the RO determined that the evidence of 
current treatment, through November 2006, failed to disclose any 
link between the Veteran's service, which ended in 1970, and the 
treatment rendered in 2006.  The RO determined that new and 
material evidence had not been received to warrant reopening the 
claim for service connection for a lumbar spine disorder.  

Pertinent evidence associated with the claims file since the 
Board's May 2005 decision includes the Veteran's statements, as 
well as reports of VA examination and treatment records.  For 
reasons explained below, the Board finds that this evidence is 
not new and material.

The Veteran's written statements regarding his lumbar disorder, 
are, for the most part identical to his earlier accounts.  He 
does not add anything to his earlier statements.  These 
statements are cumulative and redundant.  The Veteran continues 
to suggest that he has a chronic back disorder that had its onset 
during military service.  However, the Court has held that lay 
assertions of medical causation cannot suffice to reopen a claim 
under 38 U.S.C.A. § 5108.  See Moray v. Brown, 5 Vet. App. 211, 
214 (1993).

Additional VA examinations were conducted in 2006 and 2007.  
However, these examinations, including reports of examinations 
related to diabetes, hypertension, and psychiatric disorders, 
fail to disclose a link between the Veteran's service from 1968 
to 1970 and the current findings.  

VA outpatient treatment record through September 2008 have also 
been associated with the claims files.  Some of these records 
were not part of the record at the time of the May 2005 decision.  
While these records show current treatment for chronic back pain, 
these records do not contain any medical opinion of a nexus 
between the claimed disorder and his military service.  The 
"new" evidence consists primarily of records of treatment many 
years after service that does not indicate in any way that a back 
disorder should be service connected.  Such evidence is not new 
and material evidence upon which the claim may be reopened.  Cox 
v. Brown, 5 Vet. App. 95 (1993).  

Because there is no information in the new evidence that raises a 
reasonable possibility of substantiating the claim, it is not 
"new and material" within the meaning of 38 C.F.R. § 3.156(a).  
As new and material evidence has not been submitted, the 
application to reopen the claims for service connection for a 
lumbar spine disorder is denied.

Entitlement to a compensable rating for service-connected 
bilateral hearing loss

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment of 
earning capacity in civil occupations.  See 38 U.S.C.A. § 1155.  
Separate diagnostic codes identify the various disabilities.  

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991).  

The Board acknowledges that a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating claim 
was filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  

Service connection was granted for bilateral hearing loss in a 
September 2005 rating action.  A zero percent evaluation was 
assigned for bilateral hearing loss, effective in May 2003.  

The August 2006 VA audiological evaluation report indicates that 
the puretone thresholds at the frequencies of 1000, 2000, 3000, 
and 4000 hertz were 15, 15, 40, and 50, in the right ear, 
respectively.  The puretone thresholds at the frequencies of 
1000, 2000, 3000, and 4000 hertz were 10, 10, 40, and 45, in the 
left ear, respectively.  

The average puretone threshold for the right ear was 30 decibels 
and 26 decibels in the left ear.  The controlled speech 
discrimination tests were 96 percent in each ear.  

At the VA examination in April 2009, the puretone thresholds at 
the frequencies of 1000, 2000, 3000, and 4000 hertz were 14, 10, 
35, and 50, in the right ear, respectively, and 12, 14, 48, and 
50, in the left ear, respectively.  

The average puretone threshold for the right ear was 27.25 
decibels and 31 decibels in the left ear.  The controlled speech 
discrimination test was 92 percent in the right ear, and 96 
percent in the left ear.  

Relevant laws and regulations stipulate that evaluations of 
defective hearing range from noncompensable to 100 percent based 
on the organic impairment of hearing acuity.  Hearing impairment 
is measured by the results of controlled speech discrimination 
tests together with the average hearing threshold levels (which, 
in turn, are measured by pure tone audiometry tests in the 
frequencies of 1,000, 2,000, 3,000, and 4,000 cycles per second).  
See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992) 
(assignment of disability ratings for hearing impairment are 
derived by a mechanical application of the rating schedule to the 
numeric designations assigned after audiometric evaluations are 
rendered).  

Evaluations authorized for defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled speech 
discrimination tests together with the average hearing threshold 
level as measured by pure tone audiometry tests in the 
frequencies of 1,000, 2,000, 3,000 and 4,000 cycles per second.  

There are 11 auditory acuity levels from I to XI.  38 C.F.R. § 
4.85.  Tables VI and VII are used to calculate the rating to be 
assigned.  Where, because of language difficulties, the Chief of 
the Audiology Clinic certifies that the use of both pure tone 
averages and speech discrimination scores is inappropriate, Table 
VI A is to be used to assign a rating based on pure tone 
averages.  38 C.F.R. § 4.85(h).  

To evaluate the degree of disability for service-connected 
defective hearing, the rating schedule establishes eleven 
auditory acuity levels designated from level I for essentially 
normal acuity through level XI for profound deafness.  38 C.F.R. 
§ 4.85, Diagnostic Code 6100.  Copies of these tables from the 
rating code were provided to the Veteran in the SOC.  

Applying the VA examination test results to the criteria 
specified in Table VI used to calculate the numeric designation, 
the Veteran's hearing loss equates to Level I hearing loss in 
each ear.  This results in a noncompensable rating.  Therefore, a 
compensable rating is not warranted.  

The Veteran reports that he has difficulty understanding 
conversations, especially in a group.  He has also reported that 
it affects his driving.  While the statements of the Veteran is 
credible, the results of the specific VA testing conducted by 
skilled individuals are consistent with the level of impairment 
addressed by the lay statements.  The VA audiologic findings 
disclose no exceptional pattern of hearing loss as defined in 38 
C.F.R. § 4.86.  Therefore, no other conversion table for 
evaluating the Veteran's speech discrimination and average 
threshold loss is applicable.  38 C.F.R. § 4.85. 

The clinical findings do not support the support the assignment 
of a compensable rating under the rating provisions.  Further, 
the lay assertions do not present an unusual or exceptional 
disability picture that would obviate the application of 
compensation standards established for evaluating service-
connected disability based on hearing impairment.  

Although the Veteran is unemployed, there is no actual showing 
that any employment disruption would have been beyond what has 
been determined to be an average impairment of earning capacity 
in civil occupations caused by service-connected hearing loss.  
Therefore, on this record, the Board concludes that the 
preponderance of the evidence is against the Veteran's claim for 
an increase in the noncompensable evaluation assigned for 
service-connected bilateral hearing loss.  


ORDER

New and material evidence has not been submitted to warrant 
reopening the claim of service connection for a lumbar spine 
disorder, and the appeal is denied.

The appeal for an increase in the noncompensable evaluation 
assigned for service-connected bilateral hearing loss is denied.  


REMAND

In May 2005, the Board, in pertinent part, denied service 
connection for PTSD and depression.  The Veteran was notified of 
this decision.  

In July 2005 and February 2006, the Veteran again sought service 
connection for PTSD and depression, respectively.  VCAA notices 
regarding these claims were sent in August 2005 (PTSD) and August 
2006 (depression).  These notices did not refer to the 
requirements regarding the submission of new and material 
evidence, except to the extent that the November 2005 rating 
decision states that the Veteran submitted a request to reopen a 
previous claim.    

Rating actions in November 2005 (PTSD) and November 2006 
(depression) denied service connection for these disorders, and 
the discussion of each denial discussed the basis for the denial 
of service connection on a de novo basis.  Neither rating 
decision included a discussion of or reference to the Board's May 
2005 denials of the claims.  These rating actions do not mention 
the prior denials of service connection.  It is not clear from 
the actions or the notifications whether the RO determined that 
new and material evidence had been submitted to reopen the claims 
for service connection for PTSD and depression.  See Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  The Veteran must be 
advised accurately of the status of the claims, and the 
discussion of the evidence must clearly address wh3ther new and 
material evidence has or has not been received to reopen each 
claim.  Thus, further clarification is needed.  

In October 2004, the RO received, in pertinent part, a claim for 
service connection for hypertension.  A July 2005 rating action 
denied service connection for hypertension.  The Veteran was 
notified later that month.  He did not appeal this decision.  In 
March 2007, the Veteran again filed a claim for service 
connection for hypertension.  In this claim, the Veteran alleged 
that hypertension was secondary to his service connected 
disabilities.  The August 2007 VCAA notice failed to refer to the 
requirements of new and material evidence.  A November 2007 
rating action denied service connection for this disorder on a de 
novo basis.  The Veteran was notified later that month.  Again, 
this rating action does not mention the prior denials of service 
connection, and it is not clear from the action or the 
notification whether the RO determined that new and material 
evidence had been submitted to reopen the claim for service 
connection for hypertension.  See Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996).  Again, further clarification is needed.  

The Board notes that since the November 2007 rating decision, the 
Veteran has claimed alternate theories of service connection for 
hypertension to include secondary to his medication for his back 
disorder (January 2008) and to Agent Orange (May 2008) which was 
denied by rating action in September 2008.  The RO also reviewed 
the Veteran's claim for service connection on a de novo basis, 
and does not mention that service connection for this disorder 
had been previously denied.  

The Board notes that separate theories in support of a claim for 
a particular benefit are not equivalent to separate claims and a 
final denial on one theory is a final denial on all theories.  As 
such, new and material evidence is necessary to reopen a claim 
for the same benefit asserted under a different theory.  Robinson 
v. Mansfield, 21 Vet App 545 (2008); Roebuck v. Nicholson, 20 
Vet. App. 307 (2006); Bingham v. Principi, 18 Vet. App. 470 
(2004).  

In summary, these previously mentioned claims of service 
connection for PTSD, depression, and hypertension, should have 
been framed as attempts to reopen the claims instead.  The RO 
should have provided the Veteran with the laws and regulations 
that pertained to new and material evidence.  However, it does 
not appear that the RO provided the Veteran with those laws and 
regulations.  

Additionally, the Board finds that these issues are intertwined 
with the issue of entitlement to a TDIU.  Harris v. Derwinski, 1 
Vet. App. 180 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should provide the Veteran a 
corrective VCAA notice which addresses the 
requirements of Kent v. Nicholson, 20 Vet. App. 1 
(2006)( in claims to reopen, VA must both notify 
a claimant of the evidence and information that 
is necessary to reopen the claim and notify the 
claimant of the evidence and information that is 
necessary to establish entitlement to the 
underlying claim for the benefit that is being 
sought).  The notice letter must describe the 
elements necessary to establish service 
connection for a disability, must explain the 
definition of new and material evidence, and must 
describe what evidence would be necessary to 
substantiate that element or elements required to 
establish service connection that were found 
insufficient in the previous denials.

The Veteran should be advised of the prior 
denials of service connection for PTSD, 
depression, and hypertension, and the notice(s) 
that he was then given; the laws and regulations 
applicable to the finality of prior unappealed 
rating decisions and Board decisions; and a 
discussion of the effect of the prior denial(s) 
on the current claim(s).  

2.  The RO should then readjudicate the Veteran's 
requests to reopen the claims for service 
connection for PTSD, depression, and 
hypertension.  The RO should consider and discuss 
the prior Board and rating decisions regarding 
the claims for service connection for PTSD, 
depression, and hypertension, as well as 
notifying the Veteran of the dates of the actions 
taken and the bases for those actions.  The RO 
should determine whether each such claim has been 
reopened.  

If a claim is reopened, the claim should be 
addressed on the merits, after the duty to assist 
has been met.  If VA examination is required to 
meet the duty to assist the Veteran, for any 
reopened claim, the required VA examination 
should be conducted.  

3.  Each claim on appeal should be readjudicated, 
and, after adjudication of all other claims on 
appeal, the claim for TDIU should be 
readjudicated.  If any benefit sought on appeal 
remains denied, the Veteran and representative 
should be furnished a SSOC and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  The Veteran need take no action unless otherwise 
notified.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
Tresa M. Schlecht, 
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


